Citation Nr: 0413108	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The appellant is a veteran who had active service from April 
1992 to April 1996.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The veteran failed to 
report for a Travel Board hearing scheduled on February 12, 
2004.  

While the matter of entitlement to service connection for 
bilateral hearing loss was addressed by the RO in a statement 
of the case (SOC) issued in December 2002, in a March 2003 
letter advising of the Veterans Claims Assistance Act of 2000 
(VCAA), and in a supplemental SOC (SSOC) issued in December 
2003, the veteran has not submitted a substantive appeal as 
to that issue (as he was advised was necessary).  Therefore 
the Board does not have jurisdiction to consider such claim.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within one 
year following the veteran's service separation; his current 
hypertension is not shown to be related to service.

2.  The preponderance of the evidence is against a finding 
that any current gastrointestinal disorder the veteran has is 
related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's initial claim for service connection for 
hypertension and a stomach disorder was received by the RO in 
July 2000, and was denied in a September 2000 rating decision 
as not well grounded.  On November 9, 2000, the VCAA became 
law.  The VCAA eliminated the concept of a well-grounded 
claim.  The law also provided that under certain 
circumstances claims that were denied as not well grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  

In August 2001 the RO advised the veteran that it was going 
to review his claims pursuant to the VCAA.  In April 2002 the 
RO re-adjudicated (and denied) the claims on de novo review.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The August 2001 letter to the veteran, 
informing him of the VCAA, and that the RO would reconsider 
his claims on its own motion, appears to meet the Court's 
guidelines regarding initial VCAA notice.  The letter advised 
the veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the veteran was not specifically 
advised to submit everything in his possession pertaining to 
the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini, supra, suggesting 
that was necessary was obiter dictum, and not binding on VA.  
Regardless, the August 2001 letter advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefit sought (and by 
inference that he should submit such evidence).  The April 
2002 SSOC advised him specifically that his claims were 
denied because there was no evidence which established a 
relationship between his hypertension or his gastrointestinal 
disorders and his active service.  In these circumstances, 
and given that the question that remains to be resolved 
requires competent medical opinion evidence, advising the 
veteran to submit everything he has pertinent to this claims 
would serve no useful purpose.  He has already been advised 
to submit (or identify) any pertinent medical evidence.  The 
veteran has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and VA treatment 
records.  Regarding his service medical records, only records 
dated in 1996, including his May 1996 separation 
(affiliation) examination report, are of record.  The 
National Records Center informed VA in September 2003 that a 
search for service medical records dated from April 1992 to 
April 1996 proved unsuccessful.  A VA Form 119, Report of 
Contact, dated in November 2003, indicates that an attempt to 
locate the veteran's service medical records at his Naval 
Reserves location was also unsuccessful.  No further 
alternate depositories for the records have been identified, 
and they appear irretrievably lost. The veteran has not 
identified any obtainable records outstanding pertinent to 
the matters at hand.  The Board acknowledges that the veteran 
has not been afforded a VA examination, but has determined 
that there is no reasonable possibility that a VA examination 
would provide information of probative value to the matters 
at hand.  38 C.F.R. § 3.159, states that a medical 
examination or medical opinion is necessary if the medical 
evidence indicates that the "claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service...."  See 38 C.F.R. § 3.159(4)(i)(C).  
Here, the record shows nothing in service to which the 
claimed disabilities could be related.  All of VA's notice 
and assistance duties, including those mandated by the VCAA, 
appear met.

Factual Background

There are no available service medical records, as the 
records for the veteran's active duty service appear to be 
irretrievably lost.  The report of a May 1996 service 
"affiliation" examination shows blood pressure was 118/72, 
and that the heart and abdomen and viscera were normal.  In 
his report of medical history, the veteran indicated he had 
"stomach problems" in "A" school, but that there were no 
current problems.  

An April 1997 private hospital record shows that the veteran 
had presented with right upper quadrant pain, was found to 
have acute cholecystitis and cholelithiasis, and had his 
gallbladder removed.  No prior history was noted at the time.  
A March 1998 private outpatient treatment record shows 
complaints of vomiting for a couple of days.  An April 1998 
private medical record shows diagnoses of resolved reflux 
esophagitis and mild colitis.  A similar May 1998 medical 
record shows a diagnosis of resolving reflux esophagitis.  

An October 2000 VA progress note shows a diagnosis of 
systolic hypertension.  A November 2000 VA progress note 
includes a diagnosis of gastroenteritis.  Several blood 
pressure readings were taken in November 2000, none were 
elevated.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran alleges he was seen for stomach problems in 
service (and apparently that his current gastrointestinal 
problems are related).  He provides no explanation of the 
basis for his claim for service connection for hypertension.  
As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement appears met.  Systolic hypertension was diagnosed 
(on one occasion in October 2000) and gastrointestinal 
disabilities, including reflux esophagitis, gastroenteritis, 
colitis, and status post gall bladder removal have been 
documented.

The two further threshold requirements that must be satisfied 
to establish service connection are:  Evidence of disease or 
injury in service and competent evidence of a nexus between 
the current disability and the disease or injury in service.  

The veteran's service medical records appear irretrievably 
lost, and the determination must now be made based on the 
"best" other evidence available.  In that regard, it is 
noteworthy that a service "affiliation" examination in May 
1996 (about a month after service discharge) revealed the 
heart and abdomen and viscera to be normal, and that blood 
pressure was normal.  No history of hypertension was 
reported, and although the veteran provided a history of 
treatment for "stomach" problems, it was noted that this 
was in "A" school, and that the problem no longer existed.  
Hypertension was not manifested in the first postservice year 
(so as to trigger application of presumptive provisions for 
chronic diseases).  There is no competent evidence relating 
any current hypertension or gastrointestinal disorder to his 
active service, and the evidence provides no basis for 
seeking a medical opinion as to whether there is such 
relationship.  As a layperson, the veteran is not competent 
to opine regarding the etiology of a disease or disability.  
See Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.





ORDER

Service connection for hypertension is denied.

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



